Citation Nr: 0100601	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right frontal 
encephalomalacia, to include whether the character of the 
appellant's discharge from service constitutes a bar to the 
receipt of VA compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
REMAND

The appellant served on active duty from June 1986 to May 
1990, but was absent without leave from January 9, 1990, 
until March 13, 1990.  Apparently, in lieu of a court-
martial, the appellant was separated from service under other 
than honorable conditions. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In 
September 2000, the appellant was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 1991 & Supp. 2000).  During this hearing, 
the undersigned Board Member was located in Washington, D.C., 
and the appellant was located at the RO.  At that time, the 
appeal was phrased as an issue for service connection.  Upon 
more comprehensive review of the record, there is an 
intertwined matter of the appellant's standing before the 
claim on the merits is for consideration.  Thus, the issue 
has been recharacterized as set forth on the title page.

As indicated above, it appears that, rather than subjecting 
himself to a court-martial, the appellant accepted an under 
other than honorable conditions discharge from service.  
Given the nature of this discharge and the circumstances 
surrounding it, the provisions of 38 C.F.R. § 3.12(d)(1) at 
first glance appear to preclude the appellant's receipt of VA 
compensation.  In this regard, the RO mailed the appellant a 
letter in August 1997 referencing the nature of his discharge 
and affording him the opportunity to submit evidence or 
argument with respect to this matter.  While some service 
separation documents were received, no other detailed 
response to this letter is of record.  The RO then conducted 
a "merits" adjudication, without addressing the matter of 
whether the appellant's separation from service precluded VA 
benefits, of the claim on appeal in the October 1998 rating 
action and March 1999 statement of the case.  

The Board concludes that the matter of whether the nature of 
the appellant's separation from service constitutes a bar to 
VA compensation benefits requires formal adjudication.  
Initial adjudication of this matter by the Board, however, 
would be prejudicial to the appellant, and the RO will thus 
be requested upon remand to conduct the initial adjudication 
of this matter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  In addition, 
there has been a significant change in the law, outlined 
below, during the during the pendency of this appeal.  These 
changes are beneficial to the interests of the appellant, and 
a remand is necessary to afford the appellant initial 
application of these provisions by the RO.  Id.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or, as in the instant case, 
those, filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Because of this change in the law, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following: 

The RO is to formally adjudicate the issue 
of whether the appellant's discharge from 
service constitutes a bar to the receipt 
of VA compensation benefits.  In 
conducting this adjudication, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the RO determines that the 
nature of the appellant's separation from 
service constitutes a bar to VA 
compensation, or the claim is otherwise 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





